Bloodworth, J.
Upon the call of this case the attention of the court was directed to the fact that the pauper affidavit by the plaintiff in error was attested by the tax-receiver of Schley county, Georgia. The court held that an affidavit so attested was not sufficient to relieve counsel from the payment of • costs due the State, and the case was submitted subject to the payment of these costs within ten days. More than ten days having elapsed and the costs not having been paid, the bill of exceptions is dismissed.

Writ of error dismissed.


Broyles, G. J., and Luke, J., concur.